  Case 18-80874      Doc 40       Filed 11/16/18 Entered 11/16/18 13:41:41           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DANNY W. BRYANT                       §       Case No. 18-80874
       PAULA T. BRYANT                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/19/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 08/23/2018.

       6) Number of months from filing or conversion to last payment: 3.

       7) Number of months case was pending: 6.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80874      Doc 40       Filed 11/16/18 Entered 11/16/18 13:41:41      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)              $ 692.30
      Less amount refunded to debtor(s)                        $ 150.00
NET RECEIPTS                                                                      $ 542.30



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                     $ 0.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                          $ 62.30
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 62.30

Attorney fees paid and disclosed by debtor(s):               $ 1,982.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00    4,000.00        0.00       0.00        0.00
NATIONSTAR MORTGAGE LLC d/b/a       Sec     25,000.00   24,477.53        0.00       0.00        0.00
WELLS FARGO DEALER SERVICES         Sec      5,530.00    5,233.81    5,233.81     345.83      134.17
1STPROGRESS / 1STEQUITY             Uns          0.00         NA          NA        0.00        0.00
IHC SWEDISH AMERICAN                Uns        704.00      705.01      705.01       0.00        0.00
CAINE & WEINER CO                   Uns        323.00         NA          NA        0.00        0.00
CAPITAL ONE                         Uns          0.00         NA          NA        0.00        0.00
CITI                                Uns          0.00         NA          NA        0.00        0.00
CREDIT FIRST NA                     Uns        946.00    1,199.55    1,199.55       0.00        0.00
CREDIT ONE BANK NA                  Uns          0.00         NA          NA        0.00        0.00
CREDITORS' PROTECTION SERVICE       Uns      2,204.00    6,186.31    6,186.31       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        666.00      680.40      680.40       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        542.00      605.46      605.46       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        326.00      226.66      226.66       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        256.00      246.60      246.60       0.00        0.00
MERRICK BANK CORP                   Uns          0.00         NA          NA        0.00        0.00
MOBILOANSLLC                        Uns          0.00         NA          NA        0.00        0.00
MONTGOMERY WARD                     Uns          0.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-80874      Doc 40       Filed 11/16/18 Entered 11/16/18 13:41:41   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim     Claim      Claim    Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
RECOVERY ONE LLC                Uns           471.00       NA         NA         0.00       0.00
QUANTUM3 GROUP LLC as agent for Uns           744.00    744.33     744.33        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80874      Doc 40       Filed 11/16/18 Entered 11/16/18 13:41:41     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 5,233.81         $ 345.83           $ 134.17
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 5,233.81         $ 345.83           $ 134.17

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 10,594.32           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 62.30
       Disbursements to Creditors                $ 480.00

TOTAL DISBURSEMENTS:                                               $ 542.30




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80874        Doc 40      Filed 11/16/18 Entered 11/16/18 13:41:41               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
